United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 10, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-11330
                         Summary Calendar



ALANDA JABAR CLAYTON,

                                    Petitioner-Appellant,

versus

L. E. FLEMING, Warden, Federal Medical Center-Fort Worth,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-1241-A
                       --------------------

Before EMILIO M. GARZA, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Alanda Jabar Clayton, federal prisoner # 13570-064, appeals

the district court’s denial of his 28 U.S.C. § 2241 petition

alleging that his constitutional rights were violated when the

Bureau of Prisons (“BOP”) denied him a one-year sentence

reduction, pursuant to 18 U.S.C. § 3621(e), after initially

informing him that he was eligible for such a reduction.

     Clayton argues that the Supreme Court decision in Lopez v.

Davis, 531 U.S. 230 (2001), was impermissibly applied


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-11330
                                  -2-

retroactively to deprive him of eligibility for a one-year

reduction in his sentence.    Contrary to Clayton’s belief, Lopez

did not create a new law that denied him eligibility for early

release under 18 U.S.C. § 3621(e).    Because Lopez merely declared

permissible a regulation that had gone into effect prior to

Clayton’s conviction, there is no retroactivity issue here.

     Clayton argues that when his sentence was recalculated he

acquired a liberty interest in early release and that the

subsequent change in his eligibility status for early release

violated his due process rights.    His claims fail because there

is no protected liberty interest in early release under 18 U.S.C.

§ 3621(e).   See Rublee v. Fleming, 160 F.3d 213, 216 (5th Cir.

1998); Venegas v. Henman, 126 F.3d 760, 765 (5th Cir. 1997).

Accordingly, the district court did not err in denying Clayton’s

petition, and its judgment is AFFIRMED.